NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
LISA BROOKS CARLSON,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2011-3155
Petiti0n for review of the Merit Systems Protection
Board in case no. DC0353100743-I-1.
ON MOTION
ORDER
Lisa Brooks CarlS0n moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT IS ORDEREI) THATZ
The motion is granted

CARLSON V. USPS
JUN 24 2011
Date
cc; Liea BrookS Car1son
S
Jeanne E. DaVids0n, Esq.
2
FoR THE CoURT
/s/ J an Horba1_\[
J an Horb aly
Clerk
FlLED
l.s. count or APP£ALs ron
THE renew macon
JUN 24 2011
1Am1oRam
cum